COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00461-CR


LUKE CANTU                                                              APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      The trial court adjudicated Appellant Luke Cantu guilty of assault against a

family or household member and sentenced him to five years’ confinement. In a

single, somewhat ambiguous point, Cantu argues that the ―trial court abused its

discretion in revoking [his] probation in proceeding to an adjudication of guilt[y] in

light of overwhelming evidence that [he] had a viable explanation as to why he‖

violated the terms of his community supervision.
      1
       See Tex. R. App. P. 47.4.
      To the extent that Cantu’s point can be construed as challenging the

sufficiency of the evidence to support the trial court’s decision to adjudicate guilt,

Cantu pleaded true to each of the State’s six allegations and stated during his

testimony, ―I know I messed up.‖ Notwithstanding his testimony, Cantu’s pleas of

true, standing alone, are sufficient to support the trial court’s decision to

adjudicate. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel

Op.] 1979); Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.]

1979).

      To the extent that Cantu’s point can be construed as challenging the trial

court’s discretion to revoke his community supervision and sentence him to five

years’ confinement instead of continuing, extending, or modifying his community

supervision, Cantu failed to preserve this argument for appellate review because

he did not raise an objection or otherwise challenge his sentence in the trial

court.2 See Tex. R. App. P. 33.1(a)(1); Mercado v. State, 718 S.W.2d 291, 296

(Tex. Crim. App. 1986) (―As a general rule, an appellant may not assert error

pertaining to his sentence or punishment where he failed to object or otherwise

raise such error in the trial court.‖); Russell v. State, 341 S.W.3d 526, 527–28

(Tex. App.—Fort Worth 2011, no pet.) (holding that appellant adjudicated guilty

of offense failed to preserve argument challenging sentence for appellate

      2
       The State construed Cantu’s argument as raising a cruel-and-unusual
punishment argument. If that is the case, it too is unpreserved. See Rhoades v.
State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (holding that appellant
waived argument involving Article I, Section 13 of the Texas constitution).


                                          2
review); Bernal v. State, No. 07-00-00490-CR, 2003 WL 76865, at *1 (Tex.

App.—Amarillo Jan. 8, 2003, pet. ref’d) (mem. op., not designated for publication)

(same).

      To the extent that Cantu intended to raise some other argument that is not

addressed by or subsumed within the above analyses, he forfeited that

inadequately briefed point for appellate review.    See Tex. R. App. P. 38.1(i)

(requiring brief to contain a clear and concise argument for the contentions

made). We overrule Cantu’s sole point and affirm the trial court’s judgment.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DAUPHINOT, J., filed a dissenting opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 22, 2012




                                        3
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00461-CR


LUKE CANTU                                                     APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

         FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                  ----------

               DISSENTING MEMORANDUM OPINION1

                                  ----------

     For the reasons stated in my concurrence to the majority opinion in

Laboriel–Guity v. State2 and in my concurring and dissenting opinions to the

majority opinions in Means v. State3 and Kim v. State,4 I dissent from the

     1
      See Tex. R. App. P. 47.4.
     2
      336 S.W.3d 754, 757–59 (Tex. App.—Fort Worth 2011, pet. ref’d)
(Dauphinot, J., concurring).
     3
      347 S.W.3d 873, 875–76 (Tex. App.—Fort Worth 2011, no pet.)
(Dauphinot, J., concurring and dissenting).
majority’s holding that Appellant forfeited any complaint that the trial court

abused its discretion by sentencing him to five years’ confinement.




                                                  LEE ANN DAUPHINOT
                                                  JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 22, 2012




      4
      283 S.W.3d 473, 476–79 (Tex. App.—Fort Worth 2009, pet. ref’d)
(Dauphinot, J., concurring and dissenting).


                                        2